Filed 6/26/14 In re A.R. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re A.R. et al., Persons Coming Under the
Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G049270
     Plaintiff and Respondent,
                                                                       (Super. Ct. Nos. DP022319,
         v.                                                             DP022320)

CHRISTINE W. et al.,                                                   OPINION

     Defendants and Appellants.



                   Appeals from a judgment of the Superior Court of Orange County,
Kimberly Menninger, Judge. Affirmed.
                Pamela Rae Tripp, under appointment by the Court of Appeal, for
Defendant and Appellant Christine W.
                Lauren K. Johnson, under appointment by the Court of Appeal, for
Defendant and Appellant David R.
                Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Julie J.
Agin, Deputy County Counsel, for Plaintiff and Respondent.
                No appearance for the Minors.
                                 *            *             *
                Christine W. (the mother) and David R. (the father)1 appeal from the
termination of their parental rights as to their daughters A. (born March 2010) and
Autumn (born January 2012) (collectively the girls or the children). The mother argues
the court erred by denying her petition pursuant to Welfare and Institutions Code section
3882 and failing to apply the parental and sibling benefit exceptions. Because we
conclude these arguments lack merit, we affirm.
                                                I
                                           FACTS
Prior Dependency Case
                In 2005, the mother had a dependency case involving another child,
Felicity. When she was two years old, she was detained due to her parents’ arrests3 for
possession of methamphetamine. The mother admitted she had used methamphetamine
for “several years.” They successfully reunified in 2007. By 2012, Felicity lived with



1While the father joins the mother’s brief, he argues no other issues. We include facts
concerning the father only as relevant.

2   Subsequent statutory references are to the Welfare and Institutions Code.

3The father in this case is not Felicity’s father, who was in state prison at the time the
girls were detained.

                                              2
the mother’s ex-husband, Jim W. One of the mother’s older children also lived with Jim,
and her two oldest children were in their 20’s and independent.


Detention
              In March 2012, the father was on parole, and law enforcement did a parole
search of his residence due to suspicion of counterfeiting. In addition to several
counterfeit bills, the officer found needles, other drug paraphernalia, and
methamphetamine. There were exposed electrical wires and no food or refrigerator in the
house. No clothes for the girls were found. The parents were arrested. Both parents had
lengthy criminal histories. Between 1993 and 2011, the mother had been arrested
numerous times for drug offenses and driving under the influence, as well as other
crimes.
              Shortly after detention, the Orange County Social Services Agency (SSA)
filed a petition under section 300, subdivisions (b), (g), and (j), alleging failure to protect,
no provision for support, and prior abuse of a sibling. SSA alleged the mother had an
unresolved substance abuse problem and returning the girls would constitute a substantial
danger to them. The court agreed and detained the girls a few days later, granting
monitored visitation while the parents were incarcerated.


Jurisdiction and Disposition
              SSA prepared a report prior to the jurisdiction/disposition hearing, which
stated the girls had been placed in a foster home. They appeared to be doing well. Both
parents stated they wanted to get their children back. The mother, who was still
incarcerated, began participating in available services. The mother told SSA that she had
been sexually abused by her stepfather at the age of nine. She dropped out of high school
after ninth grade, when she became pregnant with her first child. She started using drugs
when she was 20 years old, and her drugs of choice were pain killers, methamphetamine,

                                               3
and marijuana. She had been married once before, to Jim W., and denied any domestic
violence during that relationship, but admitted to drug use. She said she had a close
relationship with all of her children. She was not married to the father, but they had been
together for eight years. She denied any domestic violence. The mother said she was
currently trying to get into a residential treatment program. She had completed such a
program in the past.
              Based on the criminal activity, the drug paraphernalia, lack of necessities
such as food and clothing, and unsafe condition of the home, SSA found the allegations
of neglect substantiated. There was particular concern due to the parents’ criminal
history and the mother’s previous dependency case. SSA recommended the petition be
sustained and reunification services offered to the parents.
              On April 24, the parents submitted on the petition and reports, waiving their
right to a trial. The court sustained the petition and set a disposition hearing. On April
26, the girls visited the mother in jail. The mother was happy to see them, but the girls
could only manage a visit of about 30 minutes. A visit on May 3 appeared to be similarly
challenging, mainly due to the conditions.
              The mother was released from jail by May 9, 2012. She was referred for
assessment to dependency drug court (DCC), which is part of Orange County’s
collaborative courts program. She was also provided with numerous other referrals,
including counseling and parenting classes, and discussed options for drug treatment as
well as drug testing requirements with the social worker. The mother indicated she was
living with a friend. She had a visit with the girls the next day, which appeared to be
friendly.
              Shortly thereafter, the mother enrolled in DCC. The program had stringent
requirements for reporting to court, communication with her social worker and
compliance with treatment. Her first DCC report stated she was in compliance, and
enjoying visitation. Prior to the disposition hearing, SSA filed an addendum report

                                             4
indicating the mother was in compliance with DCC requirements. Her intake motivation
assessment scores showed that while the mother showed greater recognition of her
problem than the average client, she was also less ready to take action and commit than
the average client.
              On June 8, visitation was increased to six hours a week. Visits took place
several times at a local park for approximately two hours each. Felicity joined the mother
on visits. The visits seemed to go well, and the girls enjoyed snacks and played in the
park. On one occasion, A. was tearful when the visit was over, but the social worker
reported she quickly fell asleep after leaving. Later in June, visitation was liberalized
from monitored to supervised, twice weekly for two hours.
              At the June 18 disposition hearing, without objection, the court concluded
that returning the girls to their parents’ custody would be detrimental. The court ordered
custody vested in SSA and ordered continued services. A six-month review date was set.


Six-Month Review Period
              With respect to DDC, the mother continued to do well, and was in
compliance with the requirements for testing, counseling, and meetings. She advanced to
unmonitored visits of 12 hours per week by September, and weekly overnight visits by
October. SSA described the relationship as “positive, loving and consistent.” She was
attentive and appropriate, gave each child attention, and was able to redirect them when
needed. The mother was living with her ex-husband, Jim W., and his family during this
time, and she was unemployed. Her criminal case was resolved, and she was placed on
three years’ probation with 270 days stayed.
              On September 25, the mother was in a car with the father, who by this time
had been released from jail. She was with the father when he fled the scene of a
collision. Days later, she was told the police department wanted to meet with her, and



                                               5
she gave a statement. She then reported the incident to her probation officer. The parents
were subsequently ordered to have no contact with each other.
              Despite this lapse, the mother continued to receive positive reports from
DDC in October. Her calls to her social worker were reduced, as were the frequency of
her 12-step meetings. In mid-November, the social worker reported the mother could not
be reached for several days, missed a counseling session, and did not provide a visitation
schedule. The mother said she had been with her brother. She was counseled on the
importance of maintaining contact. At her next hearing at DDC, the court directed the
mother to wear a drug patch and reinstated daily calls to the social worker.
              By December, the mother appeared to be back on track and in compliance
with DDC’s requirements. SSA’s reports on the visits with the girls were also generally
positive. Felicity attended visits at times. When discussing a make-up visit, the mother
indicated she wanted to keep the visits to two hours because otherwise the girls became
bored. Visits were increased in December to include weekends. A. referred to the
mother as “mommy” and ran into her arms during visits.
              In general, the girls were doing well in their foster home. A. was energetic,
but engaged in regular tantrums. Overall, SSA felt the prognosis for reunification with
the mother was good. The mother needed stable and appropriate housing, however, and
SSA therefore recommended six additional months of services. At the hearing on
December 17, 2012, the court adopted SSA’s recommendation and continued services to
a 12-month review.


Twelve-Month Review Period
              Unfortunately, just a few days later, on December 20, DDC reported the
mother received a positive drug patch for methamphetamines. The mother adamantly
denied any relapse. The social worker counseled her to continue to work on her
recovery, surround herself with support, and stay focused despite this information. Her

                                             6
visits were reduced to 10 hours monitored.4 The mother also had failed to follow through
with an interview at a housing program she had applied for. At a DCC hearing a few
days later, the mother admitted the drug test was a “legitimate positive.” The court
reinstated daily 12-step meetings and daily calls to the social worker.
                In January 2013, the social worker reported she missed a parenting class.
The mother appeared indifferent about failing to attend or to notify anyone that she would
not be attending. The following week, it was reported that she was adamant about having
the drug patch removed. She also requested visitation in two hour increments because
she felt that A. became fussy and bored. Otherwise, she was in compliance with DDC
requirements.
                The mother’s counselor was concerned the mother did not have an income
or stable place to reside with the children. She had not taken steps to resolve those
issues. Some kind of altercation, that was “reminiscent of other altercations she has had
in the past” took place during a visit, but no details were provided.
                On February 1, her therapist suggested more structure, such as a residential
treatment program. She had trouble following through on completing tasks such as
scheduling her activities, investigating education opportunities, or getting a driver’s
license. She did continue to participate in DCC with clean test results, and in late March
she was again allowed some unmonitored visitation. Her therapist reported she did not
“seem to have the insight that it is hoped she will gain after a period of just following
directions.” By the end of March, the mother reported that she was felling happy and
confident in her progress.
                During this period, the father’s probation officer lifted the no-contact order.
He began visiting, but the visits were inconsistent and somewhat troubled. A. displayed



4 The foster mother subsequently reported the reduced visits had a negative impact on A.,
including difficulty sleeping at times and calling out for “Mommy.”

                                               7
an increase in crying, temper and mood swings and was referred to counseling and play
therapy.
              In its initial report prior to the review hearing, SSA recommended
continued services. The mother’s cooperation with her case plan was characterized as
“moderate.” With respect to visits, Felicity accompanied the mother on approximately
eight of the visits. Reports on the monitored visits were generally positive. The mother
and the girls would often go to a McDonald’s to eat and use the play area. At times they
would go to the park afterward. A. referred to the mother as “mommy” and was excited
to see her at the beginning of visits. Sometimes leaving the visit would be difficult for
her. The visits appeared to be generally pleasant and the mother acted appropriately.
SSA characterized the relationship as “positive, loving and consistent.”
              In an addendum report, SSA reported that the mother’s recent drug patch
for April 1 to 10 tested positive for methamphetamines. The mother adamantly denied
using drugs. Her next patch, for April 10 to 19, was also positive, though at a lower
level. Random urine screens on April 17, 27, and May 3 were negative. During a
hearing in DDC court on April 26, the mother said she was “hanging out with the wrong
people and I’m owning it.” When the court asked whether she was owning hanging out
with the wrong people” she replied “yes, and the fact that it was positive.” The court
terminated the mother from DDC, ordered a referral to residential treatment and
encouraged her to enroll.
              SSA changed its position in the addendum report and recommended
terminating services. At the hearing on May 23, 2013, the mother’s counsel informed the
court that he did not believe he had the facts to advocate for extending services. He had
explained the mother’s constitutional rights to her and informed her of her right to file a
section 388 petition. The court was also advised the mother was about to enter a
residential treatment program. The court terminated services and scheduled a
permanency planning hearing pursuant to section 366.26.

                                             8
Section 366.26 Hearing and 388 Petition
              Multiple reports were prepared prior to the section 366.26 hearing. Both
children were assessed as adoptable, although placement was difficult because of the
sibling relationship. The mother was authorized for monitored visits for 10 hours a week.
The visits went well. The girls were excited to see the mother and she was attentive and
appropriate. Between May 1 and July 23 she visited approximately 21 times, generally
for about two hours. Felicity was present for two visits in July.
              SSA also reported that A.’s troublesome behaviors seemed to have
decreased after the father stopped visiting, and she continued to receive therapy.
              The mother was in a residential treatment program from June 13 to
September 2. She then moved into a different treatment facility on September 10, and
visits stopped for about three weeks.
              By September 3, the girls were placed in a potential adoptive home with an
approved home study. By that time, A. was approximately three and a half years old and
Autumn was 18 months old. Very shortly thereafter, A. asked the prospective adoptive
mother if she could call her “mom” and talked about having two moms. The girls
appeared content and comfortable with the prospective adoptive parents. They were
affectionate with them and comfortable approaching them for reassurance, comfort or
other interaction. By late October they were calling the prospective adoptive parents
“Mommy” and “Daddy” and appeared to have developed a bond with them. A. said she
loved living there and wanted to stay.
              When visits with the mother resumed in early October, A. displayed
regression, anger and tantrums. She told the prospective adoptive mother she did not
want to go back to where the mother was living, saying that “[i]t’s dirty and smells. I
don’t want to visit my Mommy. I want to stay here.”
              In late October, the mother filed a section 388 petition, asking the court to
either return the children to her or provide further services. She stated in her declaration

                                              9
that she had successfully completed one residential recovery program and was making
progress in another. She expected to complete it by March 2014. She was also working
on her GED. She felt that it was in the best interests of the children to reunify with her
because she had developed a significant parent-child relationship and bond with them.
She attached documentation from her recovery programs and a letter from the former
foster mother supporting reunification.
               The court heard argument from counsel. County counsel was opposed to
granting the 388, arguing no change in circumstances and that further services or
reunification would not be in the girls’ best interests. The court concluded the mother
failed to make a prima facie showing of changed circumstances, and denied the petition.
The court acknowledged the mother’s progress but found the mother’s claims of sobriety
lacked credibility due to her prior reluctance to take responsibility for relapses, and she
had not provided proof of testing clean for a sufficient period. The mother continued to
lack employment and independent housing.
               Less than a week later, Felicity filed her own section 388 petition. She
asked the court for visitation with her sisters. If the court terminated the mother’s
parental rights, she would lose contact with them. She described her relationship with her
sisters as “close” and stated “we grew up together and share a common history.” At the
hearing, none of the counsel present requested appointment of a guardian ad litem or
attorney for Felicity. The mother’s counsel argued in favor of the motion. The court
noted that Felicity had done a “good job of trying to file a document before the court,”
but she had not shown a change of circumstances that would justify granting a full
hearing. Felicity had argued that she wanted to maintain a relationship with her sisters,
but she had not demonstrated changed circumstances or that granting the motion would
be in the girls’ best interests.
               At the section 366.26 hearing, which began on November 5, 2013, the court
heard from the mother, Felicity, the mother’s substance abuse counselor at her current

                                             10
placement, Diane Burd, the prior foster mother, and the social worker. We limit our
discussion of their testimony to the issues relevant in this appeal.
              The mother testified that she had been sober since April 11, 2013. She
testified that A. yells “mommy” and runs over to her at visits. She characterized her
relationship with A. as “very close.” She felt it would be detrimental to the girls if she
did not see them, because “nothing can ever replace my love for them.” The mother
testified that Felicity accompanied her on “most of the visits,” and that Felicity and A.
loved each other.
              Felicity testified that she saw the girls about twice a week since detention.
She described a typical visit as ordering food and playing together. She said A. would
call to her as “sissy” when she arrived, but also knew her name. Felicity believed her
sisters would benefit from an ongoing relationship with her.
              The mother’s substance abuse counselor at her most recent placement,
Diane Burd, also testified. She had seen the girls and the mother interacting for a total of
15 to 20 minutes. She had seen the girls come visit the mother a few days before trial.
A. yelled “Mommy, Mommy!” and was very happy to see the mother. She testified the
girls appeared to be affectionate toward the mother and their interaction appeared natural
and “motherly.” She saw A. cry toward the end of a visit because she did not want to
leave.
              The former foster mother, Chris D., testified that the girls had been placed
with her for about a year and a half. Chris monitored many of the mother’s visits, and
also saw Felicity at about 10 to 20 visits. A. always called her mother “Mommy” and
was excited to see her. After the mother’s “slip up,” when visits decreased, Chris said A.
was very upset. Chris also said the girls both “adore[d]” Felicity and knew she was their
big sister. She agreed the mother had a beneficial relationship with the girls. She
considered the mother a friend.



                                             11
              The social worker testified that Felicity attended the mother’s visits with
the girls approximately once a month. The girls were doing well in their prospective
adoptive placement and called the prospective adoptive parents “mom and dad.” At her
most recent visit, neither of the girls had asked for their mother or Felicity, nor had the
prospective adoptive parents told her they had done so.
              The social worker did not feel that Chris was honest in her testimony about
A.’s reactions to the mother’s visits. Chris had never reported to the social worker that
A. reacted negatively when the mother’s visits decreased. Further, the prospective
adoptive mother had reported A. would display outbursts and tantrums when she returned
from visits. In the past few weeks, A. had improved and ending therapy was being
considered.
              After testimony concluded, the court heard argument from counsel. The
court made detailed findings, including the conditions leading to detention, the prior
dependency case involving Felicity, and the mother’s criminal history, which, from 1993
to 2011, involved seven alcohol or drug-related offenses. The court also reviewed the
mother’s enrollment in DDC and her positive drug patches which led to her termination
from the program.
              The court credited SSA’s report regarding the girls’ status in the current
placement, including A.’s statements that she wanted to stay there and did not want to
visit her mother. The court found the girls were adoptable.
              Once children are found adoptable, the court must terminate parental rights
absent specified circumstances. The mother was arguing two such circumstances —
section 366.26, subdivision (c)(1)(B)(i), typically known as the parental benefit
exception, and the sibling relationship exception found in section 366.26, subdivision
(c)(1)(B)(v). After extensively reviewing the facts, the court found that neither exception
applied, and terminated parental rights. The parents now appeal.



                                             12
                                               II
                                        DISCUSSION
Section 388 Petition
              The mother5 first challenges the trial court’s decision to deny her section
388 petition without a hearing. We review such a determination for abuse of discretion.
              “We must uphold the juvenile court’s denial of appellant’s section 388
petition unless we can determine from the record that its decisions ‘“exceeded the bounds
of reason. When two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial court.”
[Citations.]’ [Citations.]” (In re Brittany K. (2005) 127 Cal.App.4th 1497, 1505.)
              In pertinent part, section 388, subdivision (a)(1) provides: “Any parent or
other person having an interest in a child who is a dependent child of the juvenile court
. . . may, upon grounds of change of circumstance or new evidence, petition the court . . .
for a hearing to change, modify, or set aside any order [the] court previously made
. . . .” If the petitioning party presents a prima facie case that the statute applies, a
hearing should be granted.
              “The parent seeking modification must ‘make a prima facie showing to
trigger the right to proceed by way of a full hearing. [Citation.]’ [Citations.] There are
two parts to the prima facie showing: The parent must demonstrate (1) a genuine change
of circumstances or new evidence, and that (2) revoking the previous order would be in
the best interests of the children. [Citation.] If the liberally construed allegations of the
petition do not show changed circumstances such that the child’s best interests will be
promoted by the proposed change of order, the dependency court need not order a
hearing. [Citation.]” (In re Anthony W. (2001) 87 Cal.App.4th 246, 250.) “The prima



5Felicity also challenges the denial of her section 388 petition. We address her
contention in a separate appeal, In re A.R. (June 26, 2014, G049265) [nonpub. opn.].)

                                              13
facie requirement is not met unless the facts alleged, if supported by evidence given
credit at the hearing, would sustain a favorable decision on the petition. [Citation.]”
(In re Zachary G. (1999) 77 Cal.App.4th 799, 806.)
              We agree with the trial court that the mother failed to make a prima facie
showing of changed circumstances. She had completed one residential treatment
program and was participating in another, which would not be complete until March
2014. She asserted that she drug tested at the first program and had no positive tests, and
was participating in individual and group counseling and a 12-step program.
              The mother’s only evidence in support of her petition was her own
declaration, letters from both residential treatment programs regarding her participation,
and a letter from Chris D. But none of these demonstrated a true change in
circumstances. The letters from the treatment programs stated that she had done or was
doing well. So had numerous reports during the history of this case. Chris D.’s letter
only addressed the mother’s sobriety by stating the mother “knows that missteps are a
part of life but she remains confident and positive.” The mother made similar statements,
however, throughout the pendency of detention.
              Given the history of this case, other than the setting of the mother’s
treatment, she did not offer evidence of a true change. Assuming she had stayed clean
since April, the date of her last positive drug patch, until the hearing on her petition in
late October, she had been drug free for approximately seven months.6 But she had also
been clean from June to December 2012, also approximately seven months. (See In re
Clifton B. (2000) 81 Cal.App.4th 415, 423 [“seven months of sobriety since [the father’s]
relapse . . . while commendable, was nothing new.”].)

6 The mother’s argument that “it was clear that she had never truly relapsed” is simply
without merit. The amount of drugs found in her April patch was taken into
consideration by the lab, and the juvenile court rejected the argument she had stayed
clean at the May hearing. Because she did not seek writ review of the order terminating
services, she cannot relitigate these issues now.

                                             14
              Moreover, the first residential treatment program she completed in June
2013 was the same program she completed seven or eight years ago. Thus, while it was
commendable that the mother appeared to be making progress, periods of sobriety and
relapse were nothing new for her and did not demonstrate changed circumstances. There
was simply nothing new or remarkable in her petition. Because the mother did not show
changed circumstances, we need not consider whether a full hearing on the petition
would have been in the girls’ best interests. We conclude the court did not err by
summarily denying the mother’s petition.


Parental Benefit Exception
              The mother next argues the trial court erred by refusing to apply the
parental benefit exception. We review findings as to the section 366.26 exceptions under
the substantial evidence test.7 (In re S.B. (2008) 164 Cal.App.4th 289, 297; In re Autumn
H. (1994) 27 Cal.App.4th 567, 576.) In applying the substantial evidence test, “[w]e do
not evaluate the credibility of witnesses, reweigh the evidence, or resolve evidentiary
conflicts.” (In re L. Y. L. (2002) 101 Cal.App.4th 942, 947.) “[W]e presume in favor of
the order, considering the evidence in the light most favorable to the prevailing party,
giving the prevailing party the benefit of every reasonable inference and resolving all
conflicts in support of the order. [Citations.]” (In re Autumn H., supra, 27 Cal.App.4th
at p. 576.)
              Once the juvenile court determines that there is no probability of
reunification, adoption is the preferred permanent plan. (§ 366.26, subd. (b)(1); In re
Edward R. (1993) 12 Cal.App.4th 116, 122.) Should the court find it likely that the child
will be adopted if parental rights are terminated, the burden shifts to the parent or parents


7 In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1351, held that abuse of discretion was
the appropriate standard, but noted, “The practical differences between the two standards
of review are not significant.”

                                             15
opposing adoption to demonstrate that termination would be detrimental to the child
under one of four statutory exceptions. (In re Tabatha G. (1996) 45 Cal.App.4th 1159,
1164.)
              One of these is the benefit exception, which requires an affirmative
showing by the parent that termination would be detrimental to the child because the
parent has maintained regular visitation and contact and the child would benefit from
continuing the relationship. (§ 366.26, subd. (c)(1)(B)(i).) For this exception to apply,
“the parent must show more than frequent and loving contact, an emotional bond with the
child, or pleasant visits—the parent must show that he or she occupies a parental role in
the life of the child. [Citation.]” (In re I.W. (2009) 180 Cal.App.4th 1517, 1527.) The
substantive positive emotional attachment must be such that the child would be “greatly
harmed” if deprived of the parent-child relationship. (In re Autumn H., supra, 27
Cal.App.4th at p. 575.) Moreover, the court must find that the strength of the parent-
child relationship outweighs the potential benefit of adoption.8 (Ibid.)
              The first prong of the benefit exception is regular visitation and contact in a
parental role. (In re Beatrice M. (1994) 29 Cal.App.4th 1411, 1420.) To meet the burden
of proving the section 366.26, subdivision (c)(1)(B)(i) exception the parent must show
more than frequent and loving contact, an emotional bond with the child, or pleasant
visits—the parent must show that he or she occupies a parental role in the life of the
child. (In re Derek W. (1999) 73 Cal.App.4th 823, 827.)
              There is no question the mother had frequent visits with the girls, meeting
the first prong of the parental benefit exception. If visitation and contact is sufficient, the
court must also determine whether a child would benefit from continuing the relationship


8 This is a high standard to meet on appeal. The beneficial relationship exception to the
termination of parental rights “may be the most unsuccessfully litigated issue in the
history of law.” (In re Eileen A. (2000) 84 Cal.App.4th 1248, 1255, fn. 5, disapproved on
other grounds as stated in In re Zeth S. (2003) 31 Cal.4th 396, 413-414.)

                                              16
with the parent, balancing “the strength and quality of the natural parent/child
relationship in a tenuous placement against the security and the sense of belonging a new
family would confer. If severing the natural parent/child relationship would deprive the
child of a substantial, positive emotional attachment such that the child would be greatly
harmed, the preference for adoption is overcome and the natural parent’s rights are not
terminated.” (In re Autumn H., supra, 27 Cal.App.4th at p. 575.) In determining the
existence of a beneficial relationship, we look to “[t]he age of the child, the portion of the
child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of interaction
between parent and child, and the child’s particular needs . . . .” (Id. at p. 576.)
              The trial court acknowledged that the mother “dearly loves her children, but
that is not enough.” We agree. At the time of detention, A. was days away from her
second birthday and Autumn was an infant. By the time of the .26 hearing, A. was
approximately three years and eight months, and Autumn was approximately 22 months
old. A. had spent nearly half her life outside her mother’s custody, and Autumn nearly
her entire life. Neither factor militates in the mother’s favor. With respect to the quality
of the relationship, the evidence showed that the visits were loving and pleasant, but no
significant evidence supports the contention that the girls would be greatly harmed if the
mother’s rights were terminated.
              Indeed, the evidence demonstrated to the contrary — that A. in particular
would benefit greatly from the security of an adoptive home. Given the considerable risk
of further relapses by the mother, and the problems that followed when visits with the
mother suddenly stopped or changed, a clear pattern emerged that A. was desperately in
need of security and consistency.
              Other evidence relating to the prospective adoptive home also supports the
court’s conclusion. While A. called the mother “mommy,” but she also called the
prospective adoptive mother “mom.” A. was stable in the prospective adoptive home,
and both girls had a comfortable relationship with their prospective adoptive parents. A.

                                              17
had said that she wanted to stay there, which is evidence she would not be greatly harmed
by terminating the parents’ rights.
              There is no doubt in our mind that the mother loves her children. But
unfortunately, she has been unable to conquer her addiction in a way that would allow
them to safely and securely return to her custody at any time in the foreseeable future.
While the mother was definitely bonded to the children, the same bond cannot be seen in
her two small children. The trial court therefore had substantial evidence from which to
conclude the parental benefit exception did not apply.


Sibling Benefit Exception
              The mother next argues that the court should have applied the “sibling
relationship” exception found in section 366.26, subdivision (c)(1)(B)(v). As with the
benefit exception, we review the court’s findings for substantial evidence. (In re Autumn
H., supra, 27 Cal.App.4th at p. 576.)
              This exception applies when terminating parental rights would be
detrimental to the child because “[t]here would be substantial interference with [the]
child’s sibling relationship . . . .” (§ 366.26, subd. (c)(1)(B)(v).) “In enacting this
exception, the legislature was concerned with preserving long-standing relationships
between siblings which serve as anchors for dependent children whose lives are in
turmoil.” (In re Erik P. (2002) 104 Cal.App.4th 395, 404.)
              “To show a substantial interference with a sibling relationship the parent
must show the existence of a significant sibling relationship, the severance of which
would be detrimental to the child.” (In re L. Y. L., supra, 101 Cal.App.4th at p. 952, fn.
omitted.) Factors relevant to the analysis include whether the child and the sibling were
raised together in the same home, whether they shared significant common experiences,
whether they have a close and strong bond, and whether continued contact with the



                                              18
sibling is in the child’s best interests compared to the benefit of legal permanence through
adoption. (§ 366.26, subd. (c)(1)(B)(v).)
              The mother argues Felicity’s relationship with the children is a relevant
consideration, citing In re Celine R. (2003) 31 Cal.4th 45. In that case, the Supreme
Court stated: “Counsel for the children argues that the ‘court must examine the
relationship among all the siblings in considering’ the sibling relationship exception and
‘may not restrict its inquiry to the children at issue in the hearing before the court.’ In a
way, this is correct. The sibling’s relationship with the child is not irrelevant. Certainly,
evidence of the sibling’s relationship with the child and, if the sibling is articulate,
perhaps of the sibling’s views of that relationship, might be relevant as indirect evidence
of the effect the adoption may have on the adoptive child. A nonadoptive sibling’s
emotional resistance towards the proposed adoption may also implicate the interests of
the adoptive child. In an appropriate case, the court should carefully consider all
evidence regarding the sibling relationship as it relates to possible detriment to the
adoptive child. But the ultimate question is whether adoption would be detrimental to the
adoptive child, not someone else. This conclusion does not mean that the court must
totally disregard the interests of the sibling or the significance of the sibling relationship
when it orders adoption. When appropriate, the court can encourage the adoptive parents
to agree to visits among the siblings although, as the court recognized in this case, it
cannot require them to do so. [Citations.]” (Id. at p. 55, italics added.)
              Thus, while Felicity’s feelings were relevant, they were not paramount.
With respect to the factors set forth in In re L. Y. L., supra, 101 Cal.App.4th 942 the girls
had never lived together. Their only common experiences were their visits, and while
As. called Felicity “sissy,” and they clearly cared for each other, this was far from
sufficient to demonstrate the bond between the girls and Felicity was so strong that it
outweighed the benefits of legal permanence. (§ 366.26, subd. (c)(1)(B)(v).) We
conclude the court did not err.

                                              19
                                       III
                                 DISPOSITION
           The judgment is affirmed.




                                             MOORE, J.

WE CONCUR:



O’LEARY, P. J.



ARONSON, J.




                                       20